Deen, Presiding Judge,
dissenting.
I must respectfully dissent. Appellants rely upon Wright v. MARTA, 248 Ga. 372 (283 SE2d 466) (1981), to support their argument that they are entitled to just and adequate compensation for noise and vibration damages resulting from increased use of the preexisting railroad right-of-way. Wright was a condemnation case, and at issue was the proper measure of consequential damages. In this *836case, the condemnation occurred at some unknown date in the past, and the landowner was compensated at that time. Property dedicated to a public use may be put to all customary uses within the definition of that public use. MARTA v. Datry, 235 Ga. 568 (220 SE2d 905) (1975). Railroads are not liable for noise and vibrations produced by normal, ordinary, and necessary railroad operation. Georgia R. & Banking Co. v. Maddox, 116 Ga. 64 (42 SE 315) (1902). Appellants make no claim that the MARTA and railway operations are not normal, ordinary, and necessary. Relocation of a track, done under lawful authority, does not constitute a nuisance. Southern R. Co. v. Leonard, 58 Ga. App. 574 (199 SE 433) (1938). The tracks in question were relocated within the existing right-of-way. I find no error and would affirm.
Decided November 15, 1990
Rehearing denied December 4, 1990
McKenney & Froelich, William J. McKenney, David M. Kupsky, for appellants.
Pursley, Howell, Lowery & Meeks, Charles N. Pursley, Jr., Neely & Player, John T. Ruff, for appellees.
I am authorized to state that Chief Judge Carley and Judge Sognier join in this dissent.